Per Curiam. On August 5, 1998, Cecil Poyner, by his attorneys, Lyon, Emerson & Cone, filed a petition for writ of certiorari to complete the record. By per curiam dated September 17, 1998, appellant’s petition for writ of certiorari was granted. The writ of certiorari was issued to the Clerk and Court Reporter of the Pulaski County Circuit Court, Third Division, returnable on October 17, 1998. A copy of the per curiam was served on Lene Collins-Sontag by the Arkansas State Police on October 27, 1998. Leñé Collins-Sontag was directed to respond to the Arkansas Supreme Court Clerk’s Office within seven days of the service of the per curiam, and to advise him of plans to proceed in accordance with the per curiam. She was further advised that failure to do so would result in her being ordered to appear before the Arkansas Supreme Court to show cause why she should not be held in contempt of court for failing to comply with the court’s previous order. No response has been received by the supreme court clerk.  Therefore, Leñé Collins-Sontag is ordered to appear before this court on the 10th day of December, 1998, at 9:00 a.m., to show cause why she should not be held in contempt of this court for her failure to comply in a timely manner with the command of the writ of certiorari issued on September 17, 1997. LENÉ COLLINS-SONTAG IS FURTHER NOTIFIED THAT HER FAILURE TO APPEAR ON DECEMBER 10, 1998, COULD RESULT IN THE ISSUANCE OF A BENCH WARRANT FOR HER ARREST WITH DIRECTIONS TO THE APPROPRIATE LAW ENFORCEMENT AUTHORITY TO ARRANGE FOR HER DELIVERY TO THIS COURT SO A SHOW-CAUSE HEARING CAN BE CONDUCTED AT THE EARLIEST POSSIBLE DATE.